Title: To James Madison from John Dawson, 15 April 1787
From: Dawson, John
To: Madison, James


Dear Sir
Fredericksburg April 15, 87
I am honourd with your letter of the 1 Int. and must request you to receive this, not as a piece of cold formality, nor simply as a return for yours but as a testimony of a much dearer principle; a principle of honest friendship—our acquaintance I esteem too high ever to forget it—I wish it continued. I wish it cultivated. I flatter myself the desire may be mutual and with pleasure did I receive your promise of doing it by a familiar correspondence.
From a persuasion that a large majority of the citizens of this state are warmly opposed to the payment of British debts I am apprehensive that the act of congress will be but cooly receivd, tho I presume in their letter they will give reasons of sufficient weight to convince the disinterested. I assure you that matters here wear a very disagreable aspect. The people of caroline, have, I am informd, enterd into an association and are determind to purchase no property sold by execution. The extreme scarcity of hard money is the reason urged, and indeed there is too much weight in it. Three days since I attended a Sheriffs sale in this county when very likely negroes, such as before the war, woud have brought eighty pounds, were sold for thirty. In most of the counties petitions to the next assembly will be handed about, for the payment of debts either in property, or by installments, and shoud both be refusd, and the scarcity of money continue, I know not what may be the consequence, as I am informd that in some of the low counties they talk boldly of following the example of the insurgents in Massachusetts and preventing the courts proceeding to business.
Much depends on the convention in May—the attention of almost every person is fixd on that body—and shoud the issue not be successful, wh[ich] I am very sorry to find you suspect, I fear there will be an end to the General confederacy. You have I presume heard that Genl Washington has consented to attend—about that time I expect to have the pleasure of seeing you in Philadelphia. As my object is to gain information of many political points, which I presume will be investigated in the ablest manner, and wh[ich] will be very useful to me in the next assembly, I must renew a request I before made, that if it can be done with propriety, you will permit me to hear the debates—if it can not, I am sure you will give me any information in your power and I shall ever thank you, if you will, in case you arrive before me, engage a room in the house you put up at, convenient to yours.
Our friend Monroe is elected for this county contrary to the expectations of almost every body. Mr. Pages conduct during the last assembly, and his opposition to the tobacco bill lost him his election. Old Mr. Harrison, I am informed is also elected. Mr. Marshall and young L. Lee are acquisitions to the house but the loss of R. B Lee a disadvantage. Mr. Smith, I hear will probably be left out.
Mr. W. Stanard, a friend of mine, is in want of a school-master to teach 4 or 6 small boys Latin and Greek. He will give £50 pr an: furnish a horse and board him in his family. If, Sir, you know any person who you think woud answer, and who is willing to come to Virginia on those terms, will you be kind enough to engage and direct him to me in this place. With much esteem I am Your Friend & hm: Sert
J Dawson
